10/22/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                           Assigned on Briefs May 1, 2020

                                IN RE BRANTLEY O.

                Appeal from the Juvenile Court for Franklin County
                   No. 2017-JV-52      Thomas C. Faris, Judge
                     ___________________________________

                          No. M2019-01265-COA-R3-PT
                      ___________________________________


A mother appeals the termination of her parental rights to her child. The juvenile court
determined that there were three statutory grounds for terminating the mother’s parental
rights: abandonment by an incarcerated parent, substantial noncompliance with the
permanency plan, and failure to manifest an ability and willingness to assume custody
and financial responsibility. The juvenile court also determined that termination of the
mother’s parental rights was in her child’s best interest. Because the record contains
clear and convincing evidence to support both the grounds for termination and the best
interest determination, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

W. NEAL MCBRAYER, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and THOMAS R. FRIERSON II, J., joined.

Glen A. Isbell, Winchester, Tennessee, for the appellant, Caryn G.

Herbert H. Slatery III, Attorney General and Reporter, and Matt D. Cloutier, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.


                                       OPINION

                                           I.

                                           A.

      On June 3, 2015, a juvenile court placed almost two-year-old Brantley in the
temporary custody of his great-grandparents, Harry and Eunice M. (“Great-
Grandparents”), his mother’s grandparents. The court later found the child dependent
and neglected after his mother, Caryn G. (“Mother”), having already pled guilty to
criminal neglect of Brantley, waived the adjudicatory hearing. Brantley’s father, whose
whereabouts were unknown, was not a part of the child’s life.

        Although permitting Great-Grandparents to retain temporary custody, the court
placed restrictions on them, including who could live in their home. The court granted
visitation to Mother supervised by Great-Grandparents. Mother was also ordered to
attend and complete parenting classes and to complete alcohol and drug treatment.

       In September 2015, the court allowed Mother to move in with Great-Grandparents
and to have unsupervised visitation with her child. But Mother could not take the child
away from Great-Grandparents’ home overnight.

      On January 13, 2016, Brantley’s guardian ad litem (the “GAL”) moved to change
custody and to restrict or suspend Mother’s visitation. The court found that Great-
Grandparents had permitted a person into their home in contravention of its previous
order and that one of the Great-Grandparents had misled a court appointed special
advocate (“CASA”) volunteer regarding Mother’s whereabouts. The court also
expressed concern regarding Great-Grandparents’ ability to care for a two-year-old child
given their physical limitations. Both Great-Grandparents were at times confined to
wheelchairs.

       As for Mother, she had been “kicked out” of the Great-Grandparents’ home for
yelling and cussing at them. But that did not keep her from seeing her child. Despite the
court’s prior order, Mother admitted to removing Brantley from Great-Grandparents’
home overnight. And Mother failed to complete her alcohol and drug treatment or
parenting classes.

       On the GAL’s motion, the court awarded custody to the Tennessee Department of
Children’s Services (“DCS”), and Brantley was placed in a foster home. In February,
DCS, with Mother’s input, developed a family permanency plan with the goal of
returning Brantley either to Mother or to a relative.

      Mother started off slowly in meeting the requirements of the permanency plan.
But by November 2016, both the DCS case worker and the GAL recommended a trial
home placement, which took place in January 2017. The placement ended abruptly that
same month when Mother tested positive for methamphetamine, cocaine, and
benzodiazepine. The court ordered Mother to have no contact with the child.

      After the failed trial home placement, in March 2017, a second permanency plan
was developed. But Mother’s positive drug test violated the terms of her probation

                                           2
resulting from her guilty plea to child neglect. So she started serving her sentence on
March 16, 2017.
                                           B.

       On May 31, 2017, while Mother was still jailed, DCS petitioned to terminate her
parental rights.1 As grounds, the petition alleged abandonment by an incarcerated parent,
substantial noncompliance with the permanency plan, and failure to manifest an ability
and willingness to assume custody or financial responsibility.

       Later in the year, Mother was furloughed from jail so that she could attend a 14 to
16 month inpatient treatment program (the “Treatment Program”). Mother’s stay in the
Treatment Program delayed the trial of the termination case. When the trial finally did
occur in May 2019, a representative of the Treatment Program, the DCS case worker,
Mother, the child’s foster mother, and the CASA volunteer testified.

        The representative from the Treatment Program testified that Mother began the
program on September 5, 2017. Mother initially showed progress and had some
breakthroughs in counseling. The representative described Mother as “thriving” during
the first few months of the program. But then Mother’s old behaviors kept coming back
up. After leaving for a day on a day pass, Mother returned and tested positive for
nicotine. The Treatment Program prohibited smoking. Later, Mother was caught trading
her prescribed medication with another resident. As a result of this violation, Mother was
punished but allowed to stay in the program. When Mother was caught trading her
medication again, she was discharged.

        The DCS case worker testified that Mother’s number one issue was drugs. In
2016, with the support of Brantley’s great-grandfather, Mother was attending alcohol and
drug counseling and going to parenting classes as recommended by DCS. She worked on
her mental health. She also passed random drug screens. By June 2016, Mother was
doing so well that she was granted unsupervised weekend visitation even though Mother
did not have a place to live. In August 2016, Mother’s only remaining issue under the
first permanency plan was housing.

       Mother’s progress resulted in the January 2017 trial home placement. But the
placement ended less than three weeks later with Mother’s positive drug test. The
positive drug test led to jail and then a furlough to seek treatment.




        1
           DCS also petitioned to terminate the parental rights of a man who appeared on Brantley’s birth
certificate and acknowledged paternity, as well as another man who claimed he was the biological father.
The court terminated the parental rights of the man who acknowledged paternity, and he did not appeal.
The man who claimed he was the biological father was dismissed from the case after genetic testing.
                                                   3
      Following her discharge from the Treatment Program, Mother agreed that she
would come to the DCS office once a week for drug testing. According to the case
worker, Mother never refused to take a drug test, but she often said she could not meet
him for a drug test because of other plans. She tested positive for benzodiazepine once.
Although she claimed she had a prescription, she failed to produce it.

       The case worker claimed that he had not seen any efforts by Mother to help herself
since leaving the Treatment Program. According to him, “we’re right back to where we
started when [the child came] into custody. I mean, she’s still with grandma. She hasn’t
completed the – an A&D program, like, [the Treatment Program]. She doesn’t have
housing. She still doesn’t have employment.”

       At the time of trial, Mother lived with her grandmother, who, along with her
husband, had filed the petition for emergency custody of Brantley. Her grandmother
required 24-hour care and could not do anything by herself. Mother received $400 a
month from grandmother for assisting with her needs. But otherwise, Mother did not
work.

       Mother blamed the failure of the trial home placement in January 2017 on the
death of her grandfather. According to Mother, when he died on November 1, 2016, “the
wheels fell off.” She described him as her anchor.

       As for her discharge from the Treatment Program, Mother disputed the first
instance of trading her prescription medication. She called the allegation “hearsay” by
another Treatment Program resident. Mother conceded that she gave her medication to
another resident on another occasion.

       Mother acknowledged agreeing to once-a-week drug testing after her discharge
from the Treatment Program. When asked why she did not do so, Mother explained that
she did not have transportation and that she had to take care of her grandmother. Mother
did not have a driver’s license because she had been convicted of being a habitual motor
vehicle offender.

        Mother also acknowledged an extensive arrest record dating back to 2006. That
year she was convicted of domestic assault. See Tenn. Code Ann. § 39-13-111 (2018).
In 2010 and 2012, she was convicted of driving on a revoked license, Tenn. Code Ann.
§ 55-50-504 (2017); simple possession of a schedule IV drug, Tenn. Code Ann. § 39-17-
418 (2018); theft under $500, Tenn. Code Ann. § 39-14-144 (2018); and domestic
assault, Tenn. Code Ann. § 39-13-111. In February 2013, while Mother was pregnant
with Brantley, she was arrested and later convicted of casual exchange of a controlled
substance. See Tenn. Code Ann. § 39-17-418. In October 2013, shortly after Brantley’s
birth, she was arrested for simple possession of a schedule IV drug. See id. And in May

                                           4
2015, Mother pled guilty to child neglect as a result of the incident that led to the child’s
removal. See Tenn. Code Ann. § 39-15-401 (Supp. 2019).

       Even after the child was taken into DCS custody, Mother’s legal troubles
continued. In addition to violating the terms of her probation by testing positive for drugs
in the midst of the trial home placement, Mother was also convicted of domestic assault
and making a false report to a law enforcement officer. See Tenn. Code Ann. §§ 39-13-
111, 39-16-502(a)(1)(A) (2018). In the week before the trial, Mother was arrested for
driving on a revoked license. See Tenn. Code Ann. § 55-50-504.

       Brantley’s foster parents attended the trial, but only the foster mother testified.
Brantley had been with the family since January 2016 when he was a little over two years
old. The family consisted of the foster mother, the foster father, their son, and Brantley.
According to the foster mother, Brantley adjusted well to the foster home and did not
have any present difficulties. She noted that, after the trial home placement, Brantley dug
in the trash for food, which was a new behavior. Since Mother had left the Treatment
Program, the child had started counseling. At first, the counseling was weekly, but now
Brantley went to counseling once a month. The foster family wanted to adopt Brantley if
possible.

       The CASA volunteer had been involved since Great-Grandparents filed their
petition for emergency temporary custody. She was concerned for Brantley’s safety
during the original placement with Great-Grandparents. When she attempted to visit
Mother at her grandmother’s home in January before the trial, Mother was not at home.
The grandmother claimed that Mother and the child would not be living with her and
refused to let the CASA volunteer inspect the house. The CASA volunteer had visited
the foster home. When asked about the foster home, the CASA volunteer described
Brantley as being “a very happy little boy.”

       At the conclusion of the trial, the juvenile court terminated the parental rights of
Mother. The court concluded that the evidence was clear and convincing as to all three
grounds alleged for terminating Mother’s parental rights. The court also concluded that
the evidence was clear and convincing that termination of Mother’s parental rights was in
the child’s best interest.

                                             II.

       A parent has a fundamental right, based in both the federal and state constitutions,
to the care and custody of his or her own child. Stanley v. Illinois, 405 U.S. 645, 651
(1972); In re Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); Nash-Putnam v. McCloud,
921 S.W.2d 170, 174 (Tenn. 1996); In re Adoption of Female Child, 896 S.W.2d 546,
547 (Tenn. 1995). But parental rights are not absolute. In re Angela E., 303 S.W.3d at
250. Our Legislature has identified those circumstances in which the State’s interest in
                                             5
the welfare of a child justifies interference with a parent’s constitutional rights. See
Tenn. Code Ann. § 36-1-113(g) (Supp. 2019).

       Tennessee Code Annotated § 36-1-113 sets forth both the grounds and procedures
for terminating parental rights. In re Kaliyah S., 455 S.W.3d 533, 546 (Tenn. 2015).
Parties seeking termination of parental rights must first prove the existence of at least one
of the statutory grounds for termination listed in Tennessee Code Annotated § 36-1-
113(g). Tenn. Code Ann. § 36-1-113(c)(1) (2017). If one or more statutory grounds for
termination are shown, they then must prove that terminating parental rights is in the
child’s best interest. Id. § 36-1-113(c)(2).

        Because of the constitutional dimension of the rights at stake in a termination
proceeding, parties seeking to terminate parental rights must prove both the grounds and
the child’s best interest by clear and convincing evidence. In re Bernard T., 319 S.W.3d
586, 596 (Tenn. 2010) (citing Tenn. Code Ann. § 36-1-113(c); In re Adoption of A.M.H.,
215 S.W.3d 793, 808-09 (Tenn. 2007); In re Valentine, 79 S.W.3d 539, 546 (Tenn.
2002)). This heightened burden of proof serves “to minimize the possibility of erroneous
decisions that result in an unwarranted termination of or interference with these rights.”
Id. “Clear and convincing evidence” leaves “no serious or substantial doubt about the
correctness of the conclusions drawn from the evidence.” Hodges v. S.C. Toof & Co.,
833 S.W.2d 896, 901 n.3 (Tenn. 1992). It produces a firm belief or conviction in the
fact-finder’s mind regarding the truth of the facts sought to be established. In re Bernard
T., 319 S.W.3d at 596.

      We review the trial court’s findings of fact “de novo on the record, with a
presumption of correctness of the findings, unless the preponderance of the evidence is
otherwise.” In re Taylor B.W., 397 S.W.3d 105, 112 (Tenn. 2013); Tenn. R. App. P.
13(d). We then “make [our] own determination regarding whether the facts, either as
found by the trial court or as supported by a preponderance of the evidence, provide clear
and convincing evidence that supports all the elements of the termination claim.” In re
Bernard T., 319 S.W.3d at 596-97. We review the trial court’s conclusions of law de
novo with no presumption of correctness. In re J.C.D., 254 S.W.3d 432, 439 (Tenn. Ct.
App. 2007).

                                             A.

       Mother argues that the evidence does not clearly and convincingly support the
statutory grounds relied on by the juvenile court for terminating her parental rights.
Mother also argues that the evidence does not clearly and convincingly support the
finding that termination of her parental rights was in the child’s best interest.



                                             6
1. Substantial Noncompliance

       The juvenile court found Mother was not in substantial compliance with the
requirements of the permanency plan. See Tenn. Code Ann. § 36-1-113(g)(2) (2017).
Before analyzing whether a parent complied with the permanency plan, the court must
find that the permanency plan requirements that the parent allegedly failed to satisfy were
“reasonable and are related to remedying the conditions that necessitate foster care
placement.”      Tenn. Code Ann. § 37-2-403(a)(2)(C) (2014).            Permanency plan
requirements may focus on remedying “conditions related both to the child’s removal and
to family reunification.” In re Valentine, 79 S.W.3d at 547.

       We agree with the juvenile court that the permanency plan requirements were
reasonable and related to remedying the conditions that necessitated foster care. The
child entered foster care due to Mother’s drug abuse and her neglect of the child. To
address these issues, the permanency plan required Mother to complete an alcohol and
drug assessment; submit to random drug screens; notify physicians of alcohol and drug
issues to reduce access to prescription drugs; complete a parenting course; maintain safe
and stable housing free from drugs, alcohol, and domestic violence; maintain
employment; and make sure anyone living in the house or frequently visiting will submit
to a drug screen.

       Next, we must determine whether Mother’s noncompliance was substantial in
light of the importance of the requirements to the overall plan. See id. at 548-49.
“Substantial noncompliance is a question of law which we review de novo with no
presumption of correctness.” Id. at 548. A “[t]rivial, minor, or technical” deviation from
the permanency plan’s requirements does not qualify as substantial noncompliance. In re
M.J.B., 140 S.W.3d 643, 656 (Tenn. Ct. App. 2004). Our focus is on the parent’s efforts
to comply with the plan, not the achievement of the plan’s desired outcomes. In re B.D.,
No. M2008-01174-COA-R3-PT, 2009 WL 528922, at *8 (Tenn. Ct. App. Mar. 2, 2009).
We review the court’s findings of fact concerning compliance with the requirements of
the permanency plan de novo with a presumption of correctness. See In re Valentine, 79
S.W.3d at 547.

       We conclude that the evidence is clear and convincing that Mother failed to
substantially comply with the requirements of the permanency plans. After the first few
months, Mother began to work on her permanency plan. She was attending alcohol and
drug counseling and going to parenting classes. And she was passing drug screens. But
during the trial home placement, Mother tested positive for methamphetamine, cocaine,
and benzodiazepine. Her probation was revoked, and she went to jail. She was able to
obtain a place at the Treatment Program to address her substance abuse problem, but she
was discharged for failure to follow the rules. Since her discharge, Mother had only
submitted to one drug screen for DCS, and she had not completed a drug rehabilitation
program. She also did not have a home of her own, and her only source of income was
                                           7
an informal arrangement with her grandmother. Although they were separated and
Mother claimed she intended to divorce him, Mother’s husband was a registered sex
offender who was considered a danger to children.

2. Failure to Manifest an Ability and Willingness to Assume Custody or Financial
Responsibility for the Child

      The court found termination of parental rights appropriate under Tennessee Code
Annotated § 36-1-113(g)(14) (2017). Under this ground, a parent’s rights may be
terminated if he or she

        [1] has failed to manifest, by act or omission, an ability and willingness to
        personally assume legal and physical custody or financial responsibility of
        the child, and [2] placing the child in the person’s legal and physical
        custody would pose a risk of substantial harm to the physical or
        psychological welfare of the child.

Tenn. Code Ann. § 36-1-113(g)(14). Both prongs must be established by clear and
convincing evidence. See In re Cynthia P., No. E2018-01937-COA-R3-PT, 2019 WL
1313237, at *8 (Tenn. Ct. App. Mar. 22, 2019).

       We conclude that terminating Mother’s parental rights on the ground of failure to
manifest an ability and willingness to assume legal and physical custody was appropriate.
DCS established the first prong by showing by clear and convincing evidence that
Mother failed to manifest either an ability or willingness to personally assume legal and
physical custody or financial responsibility of her child.2 Mother was unemployed for
much of the time the child was in custody. And after testing positive for drugs during the
trial home placement, Mother spent seven months in jail, then seven months in the
Treatment Program, and then moved in with her grandmother. Although her
grandmother required 24/7 care, it was Mother’s grandmother who was covering all
housing expenses while also paying Mother $400 per month. Despite multiple chances
and multiple services offered to Mother, she remained unable to care for or support her
child.


        2
           This Court is split over the proper interpretation of the first prong of Tennessee Code Annotated
§ 36-1-113(g)(14). See In re Ellie K., No. M2019-01269-COA-R3-PT, 2020 WL 1943522, at *9-11
(Tenn. Ct. App. Apr. 23, 2020) (describing the Court’s differing views on the first prong). The split
concerns whether a parent must fail to manifest both an ability and willingness to assume custody or
financial responsibility or whether a parent must fail to manifest either an ability or willingness to assume
custody or financial responsibility. Compare In re Ayden S., No. M2017-01185-COA-R3-PT, 2018 WL
2447044, at *7 (Tenn. Ct. App. May 31, 2018), with In re Amynn K., No. E2017-01866-COA-R3-PT,
2018 WL 3058280, at *14 (Tenn. Ct. App. June 20, 2018). Here, under either view, DCS met its burden
of proof.
                                                     8
       The evidence is equally clear and convincing that returning the child to Mother’s
custody would pose a risk of substantial harm to his physical or psychological welfare.
At the time of trial, Mother was married to a registered sex offender, and although
separated, Mother’s current living circumstances could not be verified given her
grandmother’s refusal to allow the CASA volunteer to see the home. Brantley had been
removed from this same grandmother in January 2016. And Mother tested positive for
methamphetamine, cocaine, and benzodiazepine during the trial home placement. She
had not completed a treatment program since.

3. Abandonment by an Incarcerated Parent

        The General Assembly has provided “five alternative definitions for abandonment
as a ground for the termination of parental rights.” In re Audrey S., 182 S.W.3d 838, 863
(Tenn. Ct. App. 2005); see also Tenn. Code Ann. § 36-1-102(1)(A) (2017) (defining the
term “abandonment”). The fourth definition of “abandonment” applies in cases in which
the parent is incarcerated or had been incarcerated within the four-month period
preceding the filing of the petition to terminate and “contains two distinct tests for
abandonment.” In re Audrey S., 182 S.W.3d at 865. One test examines pre-incarceration
visitation and support, and the other examines the pre-incarceration conduct of the parent.
The incarcerated or formerly incarcerated parent is deemed to have abandoned a child if
he or she:

        either . . . has willfully failed to support or has willfully failed to make
        reasonable payments toward the support of the child for four (4)
        consecutive months immediately preceding such parent’s . . . incarceration,
        or the parent . . . has engaged in conduct prior to incarceration that exhibits
        a wanton disregard for the welfare of the child.

Tenn. Code Ann. § 36-1-102(1)(A)(iv).3 The juvenile court found that DCS had proven
by clear and convincing evidence that Mother had abandoned her child under the wanton
disregard test.

       “Wanton disregard” is not a defined term. “[A]ctions that our courts have
commonly found to constitute wanton disregard reflect a ‘me first’ attitude involving the
intentional performance of illegal or unreasonable acts and indifference to the
consequences of the actions for the child.” In re Anthony R., No. M2014-01753-COA-
R3-PT, 2015 WL 3611244, at *3 (Tenn. Ct. App. June 9, 2015). “We have repeatedly
held that probation violations, repeated incarceration, criminal behavior, substance abuse,
and the failure to provide adequate support or supervision for a child can, alone or in

        3
          Although not relevant to the second prong which is relied on in this case, the first prong of this
ground was amended as of July 1, 2018, so that petitioners no longer have to prove a parent’s failure to
support or to visit was willful. Tenn. Code Ann. § 36-1-102(1)(I) (Supp. 2019).
                                                     9
combination, constitute conduct that exhibits a wanton disregard for the welfare of a
child.” In re Audrey S., 182 S.W.3d at 867-68.

       The juvenile court referenced Mother’s behavior both prior to and after her
incarceration to support the finding of this factor. But this ground is restricted to conduct
before incarceration. In re Johnathan M., 591 S.W.3d 546, 556 (Tenn. Ct. App. 2019).
So only Mother’s conduct before March 16, 2017, should be considered.

       Clear and convincing evidence supports the juvenile court’s finding that Mother’s
pre-incarceration conduct exhibited wanton disregard for her child’s welfare. Mother’s
criminal history was extensive prior to her incarceration in March 2017. She was
convicted of casual exchange, simple possession, child neglect, and domestic assault.
Mother was charged and later convicted with a drug offense while she was pregnant with
the child and another drug offense within one month of his birth. Mother’s substance
abuse caused the initial removal of the child from her custody. And when she was given
the opportunity for a trial home placement, Mother squandered that opportunity by using
drugs. Her positive drug test led to her probation violation and subsequent incarceration.
Substance abuse led directly to both the removal of the child and her incarceration. As
the DCS case worker testified, substance abuse was Mother’s number one issue.

       The proof further showed that Mother failed to provide adequate support or
supervision for the child. Mother pled guilty to child neglect in connection with the
incident that led to removal of Brantley and his placement with Great-Grandparents.

                                             B.

       Because “[n]ot all parental misconduct is irredeemable,” our parental termination
“statutes recognize the possibility that terminating an unfit parent’s parental rights is not
always in the child’s best interests.” In re Marr, 194 S.W.3d 490, 498 (Tenn. Ct. App.
2005). So even if a statutory ground for termination is established by clear and
convincing evidence, we must also determine whether termination of parental rights is in
the child’s best interests. Tennessee Code Annotated § 36-1-113(i) lists nine factors that
courts must consider in making a best interest analysis. The “factors are illustrative, not
exclusive, and any party to the termination proceeding is free to offer proof of any other
factor relevant to the best interests analysis.” In re Gabriella D., 531 S.W.3d 662, 681
(Tenn. 2017). In reaching a decision, “the court must consider all of the statutory factors,
as well as any other relevant proof any party offers.” Id. at 682. The best interest
analysis is a fact-intensive inquiry, and each case is unique. White v. Moody, 171 S.W.3d
187, 193-94 (Tenn. Ct. App. 2004).

       The focus of this analysis is on what is best for the child, not what is best for the
parent. In re Marr, 194 S.W.3d at 499. Additionally, the analysis should take into
account “the impact on the child of a decision that has the legal effect of reducing the
                                           10
parent to the role of a complete stranger.” In re C.B.W., No. M2005-01817-COA-R3-PT,
2006 WL 1749534, at *6 (Tenn. Ct. App. June 26, 2006). Although “[f]acts relevant to a
child’s best interests need only be established by a preponderance of the evidence, . . . the
combined weight of the proven facts [must] amount[] to clear and convincing evidence
that termination is in the child’s best interests.” In re Carrington H., 483 S.W.3d 507,
535 (Tenn. 2016).

       After considering all the statutory factors, the juvenile court determined that
termination of parental rights was in the child’s best interest. The first two statutory
factors look at the parent’s current lifestyle and living conditions. The first factor focuses
on whether the parent “has made such an adjustment of circumstance, conduct, or
conditions as to make it safe and in the child’s best interest to be in the [parent’s] home.”
Tenn. Code Ann. § 36-1-113(i)(1) (2017). The second factor considers the potential for
lasting change. See id. § 36-1-113(i)(2) (asking “[w]hether the parent . . . has failed to
effect a lasting adjustment after reasonable efforts by available social services agencies
for such duration of time that lasting adjustment does not reasonably appear possible”).
The juvenile court found that Mother failed to make changes in her conduct or
circumstances and that lasting change did not appear possible.

       The evidence supports the findings made relative to factors one and two. Mother
has continued to struggle with her substance abuse issue. She was living, once again,
with her grandmother who was supporting her. And the case worker testified that Mother
was back to where she was at the beginning of DCS involvement and had not made a
lasting change.

        The third and fourth factors focus on the parent’s relationship with the child. The
third factor focuses on the consistency of visitation. See id. § 36-1-113(i)(3). The fourth
factor considers “[w]hether a meaningful relationship has otherwise been established
between the parent . . . and the child.” Id. § 36-1-113(i)(4). The court found that
consistency of visitation was in Mother’s favor. And the court found that there was
evidence both ways concerning the existence of a meaningful relationship between the
child and Mother.

         The fifth factor evaluates the effect a change in caregivers would have on the
child’s emotional, psychological, and medical condition. Id. § 36-1-113(i)(5). The court
found that it would be devastating to move the child from his foster home. At the time of
trial, the child had lived with the same foster family for three years and four months, with
the exception of a little over two weeks when the child was with Mother during the trial
home placement. Brantley had bonded with the family, who had provided the only safe
and stable home he had ever known. And the foster family would like to adopt the child.

       Under the sixth factor, the court determines whether the parent or another person
residing with the parent “has shown brutality, physical, sexual, emotional or
                                            11
psychological abuse, or neglect toward the child” or another person in the home. Id.
§ 36-1-113(i)(6). The seventh factor focuses on the parent’s home environment and
ability to be a safe and stable caregiver. See id. § 36-1-113(i)(7) (“Whether the physical
environment of the parent’s . . . home is healthy and safe, whether there is criminal
activity in the home, or whether there is such use of [intoxicants] as may render the
parent . . . consistently unable to care for the child in a safe and stable manner.”). The
court found that Mother had neglected the child and that there was no indication of
stability in Mother’s home environment.

        The eighth statutory factor evaluates the parent’s mental and emotional health,
asking “[w]hether the parent’s . . . mental and/or emotional status would be detrimental to
the child or prevent the parent . . . from effectively providing safe and stable care and
supervision for the child.” Id. § 36-1-113(i)(8). The court also determined that this
factor favored termination.

       The ninth factor considers the parent’s child support history. See id. § 36-1-
113(i)(9). The court did not apply this factor because Mother was not ordered to pay
child support nor did she have the means to pay support.

      In sum, we agree with the juvenile court’s best interest determination. The
combined weight of the proven facts amounts to clear and convincing evidence that
termination of Mother’s parental rights is in the child’s best interest.

                                           III.

      The record contains clear and convincing evidence to support terminating
Mother’s parental rights on the three grounds presented. The record also contains clear
and convincing evidence that termination is in the child’s best interest. So we affirm the
termination of Mother’s parental rights.



                                                  _________________________________
                                                  W. NEAL MCBRAYER, JUDGE




                                            12